Title: To Thomas Jefferson from Peyton Short, 28 June 1800
From: Short, Peyton
To: Jefferson, Thomas



Dear Sir,
Woodford (Kentucky) 28th. June 1800

I take the Liberty of enclosing you another Letter to my Brother—I very much fear that my Correspondence with him has given you more trouble than I ought to have imposed on your benevolent Disposition—but my Brother counts with Confidence on your friendship, and still urges me to continue my correspondence with him through the Channel. If therefore, my good Sir, I have stretched your permission to an unwarrantable Length, I pray you to lay the Burthen of your Disapprobation on the proper Shoulders—
I will endeavour to Wait on you some time in Octr. next in order to obtain the papers you mention in your Letter of the 16th. Octr. Last, respecting an unsettled Acct. between Colo., Skipwith and my Brother.
I am, Dear Sir, with the highest sentiments of Respect & Esteem Your Most Obt. Sert.

Peyton Short

